DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim(s) 1-15 is/are pending and under consideration for this Office Action.

Priority
The instant application is a DIV of US Patent 7,887,681. 7,887,681 is a CIP of US Application 11/198361 and US Patent 6,974,533. The instant claim 1 limitation claiming “rough configuration…between 0.1µ and 2.0 µm in size” has support in US 7,887,681, but not US Application 11/198361 and US 6,974,533. 

MPEP § 2133.01 states ‘Any claim that only contains subject matter that is fully supported in compliance with the statutory requirements of pre-AIA  35 U.S.C. 112, first paragraph, by the parent application of a CIP will have the effective filing date of the parent application. On the other hand, any claim that contains a limitation that is only supported as required by pre-AIA  35 U.S.C. 112, first paragraph, by the disclosure of the CIP application will have the effective filing date of the CIP application.’

Therefore, the effective filing date of claim 1-14 is 10/26/2005, the effective filing date of US 7,887,681.



The original disclosure in US 7,887,681, which the instant application is a DIV of, does not support a surface coating consisting essentially of pure palladium. The disclosure only supports a surface coating comprising palladium, among other elements (see e.g. col 2, lines 49-59 of 7,887,681).

Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: The limitation “between 0.1µ and 2.0 µm in size” appears to be missing an “m” after “0.1µ”.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: The specification does not provide antecedent basis for “pure palladium”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8: It is unclear what is and is not considered to be a “regular shape”. The specification does not provide guidance.

Claim 15: It is unclear what the metes and bounds are for a surface coating that “consists essentially of pure palladium”. The specification does not provide guidance on what qualifies as essentially of pure palladium and does not explain what is restricted by the limitation. What amount of palladium is pure palladium? 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 15 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 15: The claim does not contain a reference to a claim previously set forth and only references the claim itself.
 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim(s) 1-14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-14 of U.S. Patent No. 7,887,681 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1: Claim 1 of 681 claims an electrode comprising: a conductive substrate having a basic surface area defined by its geometric shape; and a surface coating having a rough configuration and an increased surface area 5 times to 500 times the basic surface area with regular grains, between 0.1µ and 2.0 µm in size.

Claim 2: Claim 2 of 681 claims said surface coating has an increased surface area of 50 times to 200 times the basic surface area.

Claim 3: Claim 4 of 681 claims said surface coating has a thickness of 0.1 µm to 10 µm.

Claim 4: Claim 4 of 681 claims said surface coating has a thickness of 1.0 µm to 5.0 µm.

Claim 5: Claim 5 of 681 claims said surface coating has a thickness of 2.0 µm to 4.0 µm.

Claim 6: Claim 6 of 681 claims said surface coating has an adhesive strength as measured by critical load greater than 35 mNs.

Claim 7: Claim 7 of 681 claims said surface coating has a hemispherical configuration.

Claim 8: Claim 8 of 681 claims said surface coating comprises particles of regular shape and a particle size of 0.1 µm to 1.5 µm.

Claim 9: Claim 9 of 681 claims the relation of surface area to the thickness of said surface coating is 3.0 F/cm3 to 6.0 F/cm3.

Claim 10: Claim 10 of 681 claims the relation of surface area to the thickness of said surface coating is 4.1 F/cm3 to 5.7 F/cm3.

Claim 11: Claim 11 of 681 claims said conductive substrate comprises one or more of the following metals titanium, zirconium, niobium, tantalum, chromium, molybdenum, tungsten, manganese, rhenium, ruthenium, rhodium, iridium, nickel, palladium, platinum, silver, gold, or carbon.

Claim 12: Claim 12 of 681 claims said conductive substrate comprises gold, platinum, platinum alloy, iridium, iridium oxide, rhodium, tantalum, titanium, titanium nitride or niobium.

Claim 13: Claim 13 of 681 claims said surface coating is biocompatible.

Claim 14: Claim 13 of 681 claims said surface coating does not contain lead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1-7 and 9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter (US 4,240,878) in view of Cameron et al (US 4,414,071). 

Claim 1: Carter teaches an electrode comprising: a conductive substrate (see e.g. col 3, lines 16-18 of Carter) having a basic surface area defined by its geometric shape (inherent to any three dimensional substrate); and a surface coating (platinum, see e.g. col 3, lines 46-55 of Carter) having a rough configuration (see e.g. col 3, lines 56-64 of Carter) between 24-28 micro inches (0.61-0.71 microns, see e.g. col 3, lines 56-64 of Carter). 



Claim 2: Carter in view of Cameron teaches said surface coating has an increased surface area of 100-500 times the basic surface area. MPEP 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a 

Claim 3: Carter teaches that the “process is continued until the desired thickness of platinum is formed on the surface of the tantalum (see e.g. col 2, lines 60-68 of Carter) and Cameron teaches that using roughened platinum layers (see e.g. col 2, lines 43-58 of Cameron) reduces the amount of platinum needed (see e.g. col 2, lines 18-23 of Cameron), leading to a more cost effective electrode (see e.g. col 5, lines 4-18 of Cameron). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the surface coating to get the desired electrode activity based on the increased surface area resulting from the rough deposition. 

Claim 4: Carter teaches that the “process is continued until the desired thickness of platinum is formed on the surface of the tantalum (see e.g. col 2, lines 60-68 of Carter) and Cameron teaches that using roughened platinum layers (see e.g. col 2, lines 43-58 of Cameron) reduces the amount of platinum needed (see e.g. col 2, lines 18-23 of Cameron), leading to a more cost effective electrode (see e.g. col 5, lines 4-18 of Cameron). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the surface coating to get the desired electrode activity based on the increased surface area resulting from the rough deposition. 

Claim 5: Carter teaches that the “process is continued until the desired thickness of platinum is formed on the surface of the tantalum (see e.g. col 2, lines 60-68 of Carter) and Cameron teaches that using roughened platinum layers (see e.g. col 2, lines 43-58 of Cameron) reduces the amount of platinum needed (see e.g. col 2, lines 18-23 of Cameron), leading to a more cost effective electrode (see e.g. col 5, lines 4-18 of Cameron). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the surface coating to get the desired electrode activity based on the increased surface area resulting from the rough deposition. 

Claim 6: Carter teaches that adhesion is between the surface coating and the substrate is important and includes guidance on how to improve the adhesion (see e.g. connecting paragraph of col 3 and 4 of Carter). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the coatings and process additives to improve the adhesive strength. 

Claim 7: Carter in view of Cameron teaches that said surface coating has a hemispherical configuration (see e.g. Fig 1, the coating is applied to a rod shaped substrate). 

Claim 9: Carter teaches that the “process is continued until the desired thickness of platinum is formed on the surface of the tantalum (see e.g. col 2, lines 60-68 of Carter) and Cameron teaches that using roughened platinum layers (see e.g. col 2, lines 43-58 

Claim 10: Carter teaches that the “process is continued until the desired thickness of platinum is formed on the surface of the tantalum (see e.g. col 2, lines 60-68 of Carter) and Cameron teaches that using roughened platinum layers (see e.g. col 2, lines 43-58 of Cameron) reduces the amount of platinum needed (see e.g. col 2, lines 18-23 of Cameron), leading to a more cost effective electrode (see e.g. col 5, lines 4-18 of Cameron). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the surface coating to get the desired electrode activity based on the increased surface area resulting from the rough deposition. Adjusting the thickness based on the rough surface area would adjust the relatio of surface area to the thickness of said surface coating.

Claim 11: Carter in view of Cameron teaches said conductive substrate comprises tantalum (see e.g. abstract of Carter)

Claim 12: Carter in view of Cameron teaches said conductive substrate comprises tantalum (see e.g. abstract of Carter).

Claim(s) 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter in view of Cameron as applied to claim 1 above, and in further view of Zhou (US 2003/0192784 A1). 

Claim 13: Carter in view of Cameron does not explicitly teach that said surface coating is biocompatible. Carter teaches using lead for adhesion (see e.g. connecting paragraph of col 3 and 4 of Carter). Zhou teaches “Platinum black also requires additives such as lead to promote rapid plating. Lead, however, is a neurotoxin and cannot be used in biological systems. Finally, due to platinum black's weak structure, the plating thickness is quite limited. Thick layers of platinum black simply fall apart” (see e.g. [0009] of Zhou). Zhou teaches that rough “platinum gray” (see e.g. [0012] of Zhou) can be used instead of platinum black. This form of platinum does not require lead (see e.g. [0028] of Zhou). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Carter by replacing the platinum black with the platinum of Zhou because this form of platinum does not require lead, which is a potential harm for those making and using the electrode. 

Claim 14: Carter in view of Cameron and Zhou teaches that said surface coating does not contain lead (see e.g. [0028] of Zhou).

Claim(s) 1-6, 8-11, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cameron in view of Carter. 

Claim 1: Cameron teaches an electrode (see e.g. abstract of Cameron) comprising a conductive substrate (see e.g. connecting paragraph of col 2 and 3 of Cameron) having a basic surface area defined by its geometric shape (inherent to any three dimensional substrate) and a surface coating (platinum group metal, see e.g. see e.g. col 3, lines 31-40 of Cameron) having a rough configuration (see e.g. col 2, lines 43-46 of Cameron) and an increased surface area 100 times to 500 times the basic surface area with regular grains (see e.g. col 2, lines 54-58 of Cameron) 

Cameron does not explicitly teach that the rough configuration is between 0.1 µ and 2.0 µm in size. Carter teaches an electrode comprising: a conductive substrate (see e.g. col 3, lines 16-18 of Carter) having a basic surface area defined by its geometric shape (inherent to any three dimensional substrate); and a surface coating (platinum, see e.g. col 3, lines 46-55 of Carter) having a rough configuration (see e.g. col 3, lines 56-64 of Carter) between 24-28 micro inches (0.61-0.71 microns, see e.g. col 3, lines 56-64 of Carter). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Cameron so that the rough configuration is between 24-28 micro inches, as taught in Cameron, because Cameron teaches that is a suitable roughness for platinum metal group electrodes with increased surface area. The rough configuration and increased surface area taught in Cameron in view of Carter overlaps with the claimed ranges. MPEP 2144.05 I states ‘In the case where the 

Claim 2: Cameron in view of Carter teaches said surface coating has an increased surface area of 100-500 times the basic surface area. MPEP 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 3: Cameron in view of Carter eaches that the “process is continued until the desired thickness of platinum is formed on the surface of the tantalum (see e.g. col 2, lines 60-68 of Carter) and Cameron teaches that using roughened platinum layers (see e.g. col 2, lines 43-58 of Cameron) reduces the amount of platinum needed (see e.g. col 2, lines 18-23 of Cameron), leading to a more cost effective electrode (see e.g. col 5, lines 4-18 of Cameron). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the surface coating to get the desired electrode activity based on the increased surface area resulting from the rough deposition. 

Claim 4: Cameron in view of Carter teaches that the “process is continued until the desired thickness of platinum is formed on the surface of the tantalum (see e.g. col 2, lines 60-68 of Carter) and Cameron teaches that using roughened platinum layers (see 

Claim 5: Cameron in view of Carter teaches that the “process is continued until the desired thickness of platinum is formed on the surface of the tantalum (see e.g. col 2, lines 60-68 of Carter) and Cameron teaches that using roughened platinum layers (see e.g. col 2, lines 43-58 of Cameron) reduces the amount of platinum needed (see e.g. col 2, lines 18-23 of Cameron), leading to a more cost effective electrode (see e.g. col 5, lines 4-18 of Cameron). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the surface coating to get the desired electrode activity based on the increased surface area resulting from the rough deposition. 

Claim 6: Cameron in view of Carter teaches that adhesion is between the surface coating and the substrate is important and includes guidance on how to improve the adhesion (see e.g. connecting paragraph of col 3 and 4 of Carter). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the coatings and process additives to improve the adhesive strength. 

Claim 8: Cameron in view of Carter teaches that said surface coating comprises particles of regular shape (dendrite is a common particle shape, see e.g. col 2, lines 33-35 of Cameron).

Cameron in view of Carter does not explicitly teach a particle size of 0.1 µm to 1.5 µm. However, the particle size of the surface coating would affect the catalytic properties, surface area, and roughness of the surface coating. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Cameron in view of Carter by adjusting the particle size to get the desired catalytic properties, surface area, and roughness.

Claim 9: Cameron in view of Carter teaches that the “process is continued until the desired thickness of platinum is formed on the surface of the tantalum (see e.g. col 2, lines 60-68 of Carter) and Cameron teaches that using roughened platinum layers (see e.g. col 2, lines 43-58 of Cameron) reduces the amount of platinum needed (see e.g. col 2, lines 18-23 of Cameron), leading to a more cost effective electrode (see e.g. col 5, lines 4-18 of Cameron). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the surface coating to get the desired electrode activity based on the increased surface area resulting from the rough deposition. Adjusting the thickness based on the rough surface area would adjust the relation of surface area to the thickness of said surface coating.

Claim 10: Cameron in view of Carter eaches that the “process is continued until the desired thickness of platinum is formed on the surface of the tantalum (see e.g. col 2, lines 60-68 of Carter) and Cameron teaches that using roughened platinum layers (see e.g. col 2, lines 43-58 of Cameron) reduces the amount of platinum needed (see e.g. col 2, lines 18-23 of Cameron), leading to a more cost effective electrode (see e.g. col 5, lines 4-18 of Cameron). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the surface coating to get the desired electrode activity based on the increased surface area resulting from the rough deposition. Adjusting the thickness based on the rough surface area would adjust the relation of surface area to the thickness of said surface coating.

Claim 11: Cameron in view of Carter teaches said conductive substrate comprises nickel (see e.g. col 3, lines 1-5 of Cameron).

Claim 15: Cameron in view of Carter teaches that said surface coating consists essentially of pure palladium (“palladium, see e.g. col 3, lines 31-40 of Cameron)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795